Citation Nr: 0416377	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for hepatitis C, rated 10 
percent disabling, based on an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This appeal arises from an October 2002 rating action of the 
New York, New York Department of Veterans' Affairs (VA) 
Regional Office (RO), awarding service connection and 
assigning a 10 percent rating for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In October 2002, the veteran was granted service connection 
and assigned a 10 percent rating for hepatitis C.  A review 
of the record reflects that prior to the award of service 
connection, he was advised by letter of the requirements of 
VCAA.  He has since voiced his disagreement with the assigned 
10 percent rating.  On December 22, 2003, the VA General 
Counsel issued VA O.G.C. Prec. Op. No. 8-2003, which 
addresses the question of whether a VCAA duty to notify 
notice is required for "downstream" issues on which a 
Notice of Disagreement (NOD) has been filed (such as the 
rating or effective date assigned following a grant of 
service connection).  The opinion held that, "If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  Therefore, to the extent that this 
case has arrived at the Board in appellate status, VCAA 
requirements have been met.  However, VA is not excused from 
undertaking any additional actions requiring VCAA duty to 
assist or notice to the veteran.

In May 2002 the veteran was afforded a VA medical examination 
for evaluation of hepatitis C.  The examination was conducted 
by a nurse practitioner (NP).  The purpose of the examination 
was to determine whether there was a basis for granting 
service connection.  The NP concluded that the hepatitis C 
was the result of events that occurred in service.  In a 
December 2002 addendum, a VA physician concurred with this 
opinion.  However, neither opinion fully addressed the 
criteria for higher ratings under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2003).  

In a December 2002 statement, Jagdish Gupta, M.D., stated 
that the hepatitis C made the veteran weak and tired, and 
caused him to become very fatigued with mild exertion or 
work.  He was unable to tolerate prescribed medications.  The 
physician concluded that the disease interfered with the 
veteran's daily activities.

In order to get a more complete picture of the veteran's 
present condition, further evaluation is required.  This case 
is remanded for the following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
hepatitis C since April 2002.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative should be 
informed of failed attempts to procure 
records, and provided the opportunity to 
obtain those records for submission to 
VA.

3.  The veteran should be afforded a VA 
medical examination to determine the 
severity of the hepatitis C.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
the examination, the physician is to 
indicate which of the following 
paragraphs bests describes the veteran's 
condition: 

a.  Near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

b.  Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly.  

c.  Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period.

d.  Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12- month period.

e.  Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period.  

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, but 
do not use the same signs and symptoms 
for sequelae.  
Note (2): For purposes of evaluating 
condition, "incapacitating episode" 
means a period of acute signs and 
symptoms severe enough to require bed 
rest and treatment by a physician. 

Finally, the examiner must indicate 
whether the disability is so unusual or 
exceptional as to necessitate frequent 
periods of hospitalization and/or has 
resulted in marked interference with the 
veteran's employment.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case to include all law and regulations, 
and any legal precedents pertinent to the 
case, and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




